



Exhibit 10.15


VERACYTE, INC.
7000 SHORELINE CT., SUITE 250 SOUTH SAN FRANCISCO, CA
94080






March 5, 2008




Giulia Kennedy, Ph.D. 360 Castenada Avenue San Francisco, CA 94116


Dear Giulia,


We are uniformly impressed with your abilities and experience, and we are
excited to extend an offer of employment. We hope you find the opportunity to be
compelling and we look forward to having you join us as a member of our founding
executive team We believe we can provide an environment in which you may
continue your professional growth while making key contributions to the success
of Veracyte. We are, therefore, pleased to offer you the position of Senior Vice
President, Research & Development. Your responsibilities focus primarily on
managing the Company's research and development efforts, and ensuring that the
Company's goals are met. In this role, you will report to me. You should note
that the Company may modify job titles and reporting relationships from time to
time as it deems necessa1y.


The terms of this offer are as follows:


1. You will receive a salary of $18,750 per month less all applicable taxes and
withholdings, which will be paid in accordance with Veracyte's established
payroll schedule, presently semi-monthly.


1.
You will be eligible to receive certain benefits routinely provided to Veracyte
employees, which benefits may be changed from time to time. Presently, these
include medical, dental and vision, and participation in the Company's 401(k)
plan as soon as it is in place, all of which will be further detailed in a
separate conversation with Human Resources.



2.
You will be eligible for paid time off and company paid holidays in accordance
with Veracyte's established policies. These and other policies are explained
fully in the Company's employee handbook.



3.
The Company's Board of Directors has agreed to offer significant equity
participation to the members of its founding team Consistent with this
philosophy, if you decide to join the Company, you will be granted the option to
purchase one percent (1%) of the fully diluted outstanding shares of the Common
Stock of Veracyte as recommended and approved by the Company's Board of
Directors at its next regularly scheduled meeting following your hire date. The
price per share will be equal to the fair market value of the Common Stock on
the date of grant, as determined by the Company's Board of Directors. The
vesting schedule will be ¼ of the shares vesting on the first anniversa1y of
your employment, and then 1/48 of the shares vesting each month for the next 36
months.



4.
In accordance with Federal immigration law, you will be required to provide the
Company documentary evidence of your identity and eligibility for employment in
the United States. This



I









--------------------------------------------------------------------------------









documentation must be provided to the Company within three (3) business days of
your date of hire, or the Company may terminate its employment relationship with
you.


5.
In accordance with the law, employment with the Company is at-will, and may be
terminated at any time by you or the Company, with or without cause and with or
without notice. However, if employment is terminated by you, the Company
requests that you provide a minimum two weeks' notice, or as much notice as
possible.



6.
Employment with the Company is contingent upon your signature of, and compliance
with, its At-Will Employment, Confidential Information and Invention Assignment
and Arbitration Agreement which requires, among other provisions, the assignment
of patent rights to any invention made during your employment with the Company,
as well as non-disclosure of Company proprietary information. This agreement
outlines, among other provisions, a 1·equirement for resolution by binding
arbitration of any dispute arising out of OUI" employment relationship. This
arbitration requirement is described in detail in the aforementioned

agreement, a copy of which is enclosed with this offer. A signed copy of this
agreement must be received by the Company prior to your first day of employment.


To accept the Company's offer, please sign and date this letter in the space
provided below. A duplicate original is enclosed for your records. This offer of
employment expires on March 21, 2008. If you accept our offer, your start date
is anticipated to be no later than April 21, 2008. This letter, together with
any agreements 1·elating to proprietary tights as herein described, sets forth
the terms of your employment
with the Company, and supersedes any prior representations or agreements
including, but not limited to, any representations made during your recruitment,
interviews or pre-employment negotiations, whether written or oral. This letter
including, but not limited to, its at-will employment provision, may not be
modified or amended except by written agreement signed by an Officer of the
Company and you.


We look forward to your acceptance of this offer, and to working with you at
Veracyte, Inc. If you have any questions about this offer or its terms, please
feel free to contact me directly at 760-889-7755, or Michele Benjamin (Human
Resources) at 707-266-8907.




Sincerely,
/s/ Bonnie Anderson
Bonnie Anderson
Chief Executive Officer







Agreed to and accepted:
 
Signature:
/s/ Giulia Kennedy
Printed Name:
Giulia Kennedy
Date:
3/10/08
 
 
Enclosures:
Duplicate Original letter
 
At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement








